Name: Decision of the EEA Joint Committee No 28/98 of 30 April 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  oil industry;  organisation of transport;  technology and technical regulations
 Date Published: 1998-11-19

 19.11.1998 EN Official Journal of the European Communities L 310/12 DECISION OF THE EEA JOINT COMMITTEE No 28/98 of 30 April 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 76/97 of 12 November 1997 (1); Whereas Commission Directive 97/20/EC of 18 April 1997 adapting to technical progress Council Directive 72/306/EEC on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in vehicles (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 12 (Council Directive 72/306/EEC) in Chapter I of Annex II to the Agreement:  397 L 0020: Commission Directive 97/20/EC of 18 April 1997 (OJ L 125, 16.5.1997, p. 21). Article 2 The texts of Directive 97/20/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 28 May 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 30 April 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 134, 7.5.1998, p. 4. (2) OJ L 125, 16.5.1997, p. 21.